*298This was an undercover "buy and bust” case. At trial, prior to the testimony of an undercover police officer, the People moved to close the courtroom during his testimony. The court conducted a hearing pursuant to People v Hinton (31 NY2d 71, cert denied 410 US 911) during which the undercover officer disclosed that he had about 80 open undercover cases from the area where the sale occurred and that he was still working in an undercover capacity there. While he testified that he feared in general for his safety, he stated that such fears were not necessarily related to this particular defendant.
As a result, the courtroom was closed and the mother of the defendant’s fiancé was excluded from the courtroom during his testimony.
Absent any showing by the People that her exclusion was necessary to protect the witness, the closure of the courtroom was impermissibly broad. Moreover, there were no findings by the trial court adequate to support the closure as to this individual (People v Kin Kan, 78 NY2d 54, 58; see also, People v Green, 215 AD2d 309). Concur—Ellerin, J. P., Wallach, Kupferman, Williams and Mazzarelli, JJ.